Case: 20-10495      Document: 00516072752        Page: 1   Date Filed: 10/28/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                  No. 20-10495                 October 28, 2021
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Phillip Matthew Sincleair,

                                                        Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-354-2


   Before Davis, Haynes, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
         Phillip Sincleair appeals the application of a two-point firearm
   sentencing enhancement to his offense level under U.S.S.G. § 2D1.1(b)(1)
   for possession of a dangerous weapon. Because it is not clear whether the
   district court determined that Sincleair personally possessed the firearm or
   that one of Sincleair’s “unindicted co-conspirators” possessed it during the
   commission of an offense, we VACATE the sentence and REMAND for
   resentencing.
Case: 20-10495      Document: 00516072752           Page: 2     Date Filed: 10/28/2021




                                     No. 20-10495


                              I.     BACKGROUND
          Phillip Sincleair pleaded guilty, without a plea agreement, to
   conspiring to possess a controlled substance with intent to distribute. As part
   of his plea proceedings, Sincleair signed a factual resume stipulating that, in
   2017, he conspired with Jade Kuhn and Craig Wilbur to possess
   methamphetamine with intent to distribute it. A drug trafficking
   investigation of Kuhn, Wilbur, Cameron Primm, and Estevan Graciano
   revealed that Kuhn and Primm 1 supplied methamphetamine to Sincleair,
   who then distributed it to others.
          On May 18, 2017, Cooke County Sherriff’s Office (CCSO) police
   officers executed a search warrant at a residence owned by Chase Wood. At
   the residence, the officers found Sincleair, Wood, Mark Ilczyszyn, and
   Mahalia Markezinis, whom the presentence report (PSR) refers to as
   “unindicted co[-]conspirators,” and Amanda Blackman (Sincleair’s
   girlfriend), sitting on a couch smoking methamphetamine. The officers
   discovered less than two ounces (51.4 grams) of methamphetamine in
   Wood’s residence, although it is unclear where in the home they found the
   drugs. They also found a firearm on a table near the couch but did not
   determine who owned it.
          According to the PSR, the CCSO’s investigation revealed that
   “Sincleair was the methamphetamine [source of supply] for Ilczyszyn, who
   was the [source of supply] for Wood.” The PSR also stated that Sincleair,




          1
           None of these individuals were with Sincleair when he was arrested and the
   weapon at issue was present.




                                           2
Case: 20-10495         Document: 00516072752              Page: 3       Date Filed: 10/28/2021




                                          No. 20-10495


   Ilczyszyn, and Blackman met at Wood’s residence on May 18, 2017 “so
   Ilczyszyn could distribute one ounce of methamphetamine to Wood.” 2
           On December 9, 2019, Sincleair was charged by information for one
   count of conspiracy to possess with intent to distribute a controlled
   substance, in violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and
   (b)(1)(C)), to which he pleaded guilty. 3 The probation office prepared a PSR,
   which held Sincleair accountable for conspiring with Kuhn and Wilbur to
   possess with intent to distribute 26,166.3 kilograms of methamphetamine and
   gamma hydroxybutyric acid (GHB) between September 2016 and June 2017.
   Sincleair was not held accountable for the 51.4 grams of methamphetamine
   seized on May 18, 2017 from Wood’s residence, where the weapon at issue
   was present, because it could have been “double counting the
   methamphetamine he received from Kuhn.” The PSR calculated Sincleair’s
   total offense level at 35, which included a two-level firearm possession
   enhancement under U.S.S.G. § 2D1.1(b)(1). The PSR explained that the
   firearm enhancement was applied because the May 18, 2017 search occurred
   in a residence where a drug transaction was in progress, Sincleair was
   present, and a firearm was also present. Based on Sincleair’s total offense
   level of 35 and Category V criminal history, his advisory guidelines
   imprisonment range would typically be 262 to 327 months; however, the




           2
             Sincleair, Ilczyszyn, Wood, and Blackman were arrested and charged with the
   state offense of Engaging in Organized Criminal Activity-Manufacture/Delivery of a
   Controlled Substance. After pleading guilty, Sincleair was sentenced to 25 years of
   imprisonment for the state offense on April 29, 2019. Although mentioned in the PSR, this
   state conviction was not used to calculate Sincleair’s criminal history. It was also not used
   in the PSR or the PSR addendum to support application of the § 2D1.1(b)(1) enhancement.
           3
             Neither the information charging Sincleair nor the factual resume that Sincleair
   signed referred to the incident giving rise to the enhancement at issue in this case.




                                                3
Case: 20-10495       Document: 00516072752             Page: 4      Date Filed: 10/28/2021




                                        No. 20-10495


   statutory maximum sentence was 240 months, which is what the PSR listed
   as the guideline term of imprisonment.
          Sincleair filed written objections to the PSR, including an objection to
   the § 2D1.1(b)(1) firearm enhancement. He argued that the enhancement
   should be removed because his presence at Wood’s house on May 18, 2017
   was not related to the drug conspiracy to which he pleaded guilty because he
   and Blackman were at Wood’s home to engage in drug use and not drug
   trafficking, the firearm was later confirmed to be owned by and registered to
   Wood, and it was “not foreseeable that a firearm would be needed in a social
   setting amongst two couples 4 involved in recreational drug use.” The
   Government notably did not respond to Sincleair’s firearm-enhancement
   objection in its response to Sincleair’s objections to the PSR. Meanwhile, the
   probation officer issued a PSR addendum that, in part, responded to
   Sincleair’s objection to the § 2D1.1(b)(1) enhancement. The addendum
   explained that the enhancement was appropriate because Sincleair was
   Ilczyszyn’s source of supply and was present for the May 18, 2017 drug
   transaction between Ilczyszyn and Wood, so Sincleair was “accountable for
   the methamphetamine Ilczyszyn distributed.” The addendum reasoned that
   “possessing firearms during the distribution of methamphetamine is
   reasonably foreseeable, and thus, is relevant conduct for [Sincleair].”
          During the sentencing hearing on May 19, 2020, the district court
   sustained some of Sincleair’s objections but overruled his objection to the
   § 2D1.1(b)(1) enhancement. The district court did not make specific fact
   findings, but instead, mostly adopted the probation officer’s findings in the
   PSR, “subject to and including changes and qualifications made” in the PSR



          4
            The PSR stated that Blackman was Sincleair’s girlfriend, and Sincleair asserted
   that Markezinis was Ilczyszyn’s girlfriend.




                                              4
Case: 20-10495           Document: 00516072752               Page: 5       Date Filed: 10/28/2021




                                             No. 20-10495


   addendum. The district court calculated a new offense level of 33 based on
   the sustained objections, resulting in a guidelines imprisonment range of 210
   to 262 months of imprisonment. 5 The district court sentenced Sincleair to
   210 months of imprisonment, with 15 months deducted for the time he had
   already spent incarcerated. Sincleair timely filed a notice of appeal.
                                 II.     LEGAL STANDARD
           This Court reviews the district court’s “interpretation or application
   of the Sentencing Guidelines de novo and its factual findings for clear
   error.” 6 Although both parties apply the clear error standard here, “[i]t is
   well-established that our court, not the parties, determines the appropriate
   standard of review.” 7 In United States v. Zapata-Lara, we made clear that we
   review de novo the issue of whether the facts found are legally sufficient to
   support application of the two-level firearm enhancement under
   § 2D1.1(b)(1). 8 Because, as described below and like Zapata-Lara, “we
   cannot be sure what rationale the court had in mind to support the
   [§ 2D1.1(b)(1)] enhancement” in this case, our review is de novo. 9




           5
             Without the two-point firearm enhancement, Sincleair’s guidelines range would
   be 168 to 210 months of imprisonment.
           6
               United States v. Trujillo, 502 F.3d 353, 356 (5th Cir. 2007).
           7
               United States v. Suchowolski, 838 F.3d 530, 532 (5th Cir. 2016).
           8
               615 F.3d 388, 390 (5th Cir. 2010).
           9
              See id. at 391. Cf. United States v. King, 773 F.3d 48, 52 (5th Cir. 2014) (“But
   [Zapata-Lara] involved a peculiar situation where the district court did not make any
   finding at all about whether the defendant personally possessed the firearm or a
   coconspirator foreseeably possessed it . . . . In contrast, here, it is completely clear that the
   district court applied the enhancement based on King’s personal possession of the firearm,
   rather than a coconspirator’s possession of it.”).




                                                    5
Case: 20-10495           Document: 00516072752               Page: 6      Date Filed: 10/28/2021




                                             No. 20-10495


                                      III.    DISCUSSION
           Section 2D1.1(b)(1) of the Sentencing Guidelines provides for a two-
   level sentence enhancement “[i]f a dangerous weapon (including a firearm)
   was possessed.” “The Government must prove, by a preponderance of the
   evidence, that the defendant possessed the weapon.” 10 The Government can
   prove possession in one of two ways for this enhancement to apply. First, it
   can “prove that the defendant personally possessed the weapon by showing
   that a temporal and spatial relation existed between the weapon, the drug
   trafficking activity, and the defendant.” 11 Otherwise, the Government can
   prove possession if a co-conspirator 12 “involved in the commission of an
   offense possessed the weapon” and “the defendant could have reasonably
   foreseen that possession.” 13 This method obviously presupposes proof of a
   conspiracy between the defendant and the person possessing the weapon.
           It is not clear whether the district court determined that Sincleair
   personally possessed the firearm or that one of Sincleair’s “unindicted co-
   conspirators” possessed it during the commission of an offense. The PSR
   addendum presents both of these options as possibilities, and the district
   court did not explain which form of possession it attributed to Sincleair. In
   such a situation, our circuit precedent supports vacating the sentence and
   remand for the district court to make the appropriate findings.



           10
                United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
           11
                Id. at 764–65 (citation omitted).
           12
             See United States v. Hooten, 942 F.2d 878, 882 (5th Cir. 1991) (explaining that
   this method of proving possession “derives from U.S.S.G. § 1B1.3(a)(1) [relating to
   Relevant Conduct], which renders a defendant accountable for any foreseeable act by a
   codefendant taken ‘in furtherance of the execution of [a] jointly undertaken criminal
   activity’”) (citation omitted).
           13
                Cisneros-Gutierrez, 517 F.3d at 765 (citation omitted).




                                                    6
Case: 20-10495           Document: 00516072752            Page: 7   Date Filed: 10/28/2021




                                           No. 20-10495


          In United States v. Zapata-Lara, the district court determined that the
   firearm enhancement was applicable because a handgun was present at the
   location where the defendant, Zapata-Lara, had brokered a drug deal and was
   present during the transaction. 14 However, as this Court emphasized, the
   district court did not explain whether it was applying the enhancement based
   on Zapata-Lara’s personal possession of the handgun or a co-conspirator’s
   possession of the handgun that was reasonably foreseeable to Zapata-Lara. 15
   This Court explained that the district court never connected the handgun to
   a particular co-conspirator, and it is a prerequisite that a co-conspirator
   knowingly possess the weapon before the court could find that the possession
   was foreseeable to the defendant. 16 Because there was nothing in the record
   to link the weapon to any of Zapata-Lara’s co-conspirators, this Court
   concluded that Zapata-Lara could not be held derivatively responsible for it. 17
          Moreover, this Court explained that there was nothing in the record
   to support the firearm enhancement based on Zapata-Lara’s personal
   possession of the weapon because the “PSR [did] not contain sufficient facts
   establishing a temporal and spatial relationship of the gun, the drug
   trafficking activity, and Zapata–Lara.” 18 Although the spatial and temporal
   connection between the handgun and the offense were tenuous at best, the
   Zapata-Lara court decided that it did not need to determine whether the
   defendant personally possessed the weapon because it could not “be sure
   what rationale the [district] court had in mind to support the enhancement,



          14
               615 F.3d 388, 389 (5th Cir. 2010).
          15
               Id. at 391.
          16
               Id. at 390–91.
          17
               Id. at 391.
          18
               Id.




                                                    7
Case: 20-10495         Document: 00516072752               Page: 8       Date Filed: 10/28/2021




                                           No. 20-10495


   based on its limited statement.” 19 Therefore, this Court vacated Zapata-
   Lara’s sentence and remanded for resentencing, instructing the district court
   to “make the appropriate findings and state plainly the basis for its decision”
   if it determined that the weapon enhancement was applicable. 20
           Similarly, in this case, the district court did not explain the basis for
   its decision that the two-level firearm enhancement applied to Sincleair. The
   PSR addendum attempts to attribute both methods of possession—personal
   and co-conspirator—to Sincleair, but it is not clear that either applies. The
   PSR and its addendum, which the district court relied on, do not provide
   enough facts to support a finding that Sincleair was engaged in a drug
   trafficking conspiracy with Ilczyszyn and Wood 21 such that the firearm,
   which was never connected to a specific person, was knowingly possessed by
   a “co-conspirator” and that possession was foreseeable to Sincleair. 22
           Moreover, there is not enough in the record to support the firearm
   enhancement based on Sincleair’s personal possession of the firearm because
   the PSR did not include sufficient facts establishing a temporal and spatial
   relationship between the gun, the drug trafficking activity, and Sincleair. The
   Government (and the probation officer) did not provide any evidence
   establishing that Sincleair owned the weapon, brought the weapon with him


           19
                Id.
           20
                Id.
           21
              The factual resume that Sincleair signed in support of his plea stated that only
   Kuhn and Wilbur, who were not at Wood’s residence, were involved in a conspiracy with
   Sincleair to possess methamphetamine with intent to distribute. The factual resume made
   no mention of Ilczyszyn, Wood, or Markezinis.
           22
               Ordinarily, a buyer-seller relationship, which the PSR implied existed between
   Sincleair and Ilczyszyn, is insufficient to create a conspiracy. See United States v. Mata, 491
   F.3d 237, 241 (5th Cir. 2007) (“It is well settled that evidence of a buyer-seller relationship
   is not, by itself, sufficient to support a conviction for conspiracy.”).




                                                 8
Case: 20-10495              Document: 00516072752            Page: 9   Date Filed: 10/28/2021




                                              No. 20-10495


   to Wood’s house, or had any other connection to it. Neither the PSR nor any
   other evidence supports a finding of temporal proximity between Sincleair’s
   drug trafficking activity and the weapon found in Wood’s house. The only
   relevant facts in the PSR are that Sincleair was Ilczyszyn’s source for
   methamphetamine, and Sincleair and Ilczyszyn and their girlfriends were
   present at Wood’s home for a social gathering around the time that Ilczyszyn
   sold an ounce of methamphetamine to Wood. Thus, the only drug
   transaction that is documented in the PSR occurred in Wood’s home
   between Ilczyszyn and Wood. Even if it may be inferred that Sincleair sold
   the methamphetamine to Ilczyszyn, there is no evidence of any temporal
   proximity between Sincleair’s sale and the presence of the weapon; there is
   no evidence that the sale occurred on the same day, same week, or even same
   month as Ilczyszyn’s sale to Wood. There is also no evidence that Sincleair
   promoted or assisted in the sale in any way. The temporal connection
   between the firearm and any drug trafficking by Sincleair was thus tenuous at
   best. 23
              Nevertheless, as the Zapata-Lara court concluded, we do not need to
   determine whether Sincleair personally possessed the weapon or whether a
   co-conspirator (if any) possessed it and the possession was reasonably
   foreseeable to Sincleair, because we “cannot be sure what rationale the
   [district] court had in mind to support the enhancement, based on its limited
   statement.” 24




              23
              Sincleair’s circumstances are distinguishable from cases where the Government
   puts forth no facts supporting an enhancement. Here, there is at least a tenuous connection
   between Sinclear, the drug trafficking activity, and the firearm. In contrast, where no such
   evidence is present, the Government fails to meet its burden and reversal is appropriate.
              24
                   See Zapata-Lara, 615 F.3d at 391.




                                                       9
Case: 20-10495           Document: 00516072752       Page: 10   Date Filed: 10/28/2021




                                      No. 20-10495


          For the foregoing reasons, we VACATE the sentence and
   REMAND for resentencing. If, on remand, the district court determines
   that the two-level firearm enhancement is applicable, “it should make the
   appropriate findings and state plainly the basis for its decision.” 25 We express
   no view on what sentence the district court should impose on remand.




          25
               See id.




                                          10
Case: 20-10495     Document: 00516072752           Page: 11   Date Filed: 10/28/2021




                                    No. 20-10495


   Andrew S. Oldham, Circuit Judge, dissenting:
          The majority faults the district court for being unclear about which
   theory of firearm possession supported its sentencing enhancement. But the
   district court’s explanation was pellucid. Then the majority claims the record
   does not support the enhancement anyway. That’s wrong too. I respectfully
   dissent.
                                          I.
          The Sentencing Guidelines provide a two-point offense-level increase
   where “a dangerous weapon (including a firearm) was possessed.” U.S.S.G.
   § 2D1.1(b)(1). Our precedent in turn provides the Government with two
   alternative routes for satisfying § 2D1.1(b)(1):
          First, the Government can prove that the defendant personally
          possessed the weapon by showing that a temporal and spatial
          relation existed between the weapon, the drug trafficking
          activity, and the defendant. Alternatively, when another
          individual involved in the commission of an offense possessed
          the weapon, the Government must show that the defendant
          could have reasonably foreseen that possession.
   United States v. Cisneros-Gutierrez, 517 F.3d 751, 764–65 (5th Cir. 2008)
   (quotation omitted).
          Here, the district court plainly relied on the first of these two
   theories—personal possession of the firearm by the defendant. The PSR says
   U.S.S.G. § 2D1.1(b)(1)’s sentencing enhancement applies because “CCSO
   executed a search warrant at a residence where a methamphetamine
   transaction was taking place[,] [t]he defendant was present for the
   transaction, and a firearm was present on a table during this transaction.” In
   other words: (1) There was a drug deal, (2) Sincleair was there, and (3) there
   was a gun on the table for the duration of the deal. Those factual findings—




                                          11
Case: 20-10495     Document: 00516072752           Page: 12   Date Filed: 10/28/2021




                                    No. 20-10495


   which the district court adopted—directly track the requirements for the first
   theory of “personal possession.” The PSR, aside from changing the order of
   the three prongs, practically copied-and-pasted the text of our precedent.
   The district court therefore was perfectly justified in accepting and following
   the PSR.
          The majority’s only real response is to paint the PSR (and by
   implication, the district court) as “attempt[ing] to attribute both methods of
   possession—personal and co-conspirator—to Sincleair.” Ante, at 9. But this
   is a misreading. The PSR’s mention of the co-conspirator theory (i.e., the
   second way to establish “personal possession”) was made in the alternative:
   “The probation officer also supports the 2-level enhancement in paragraph
   21, even if the defendant did not personally possess the firearm present at the
   methamphetamine transaction.” (emphases added). Giving two alternative
   and independent bases for a conclusion is not the same as hemming and
   hawing between those alternatives.
                                         II.
          The record supports the district court’s finding that Sincleair
   personally possessed the weapon. The PSR expressly links Sincleair both to
   the drug transaction between Ilczyszyn and Wood and to the gun that was
   sitting nearby: It notes that Sincleair “was present for the transaction, and a
   firearm was present on a table during th[e] transaction.” Both of those
   statements, the PSR explains, come from “investigative material compiled
   and prepared by the [DEA]” that was “clarified and corroborated” by a DEA
   agent and “considered reliable by [a] probation officer.” Thus, the record
   establishes the required connections among weapon, trafficking, and
   defendant. See Cisneros-Gutierrez, 517 F.3d at 764–65.
          The majority makes five claims in its effort to resist this conclusion.
   But each claim is either undercut by the record or has no bearing on this case.




                                         12
Case: 20-10495     Document: 00516072752           Page: 13   Date Filed: 10/28/2021




                                    No. 20-10495


   First, the majority claims there was no evidence Sincleair “owned” the gun,
   “brought [it] with him to Wood’s house, or had any other connection to it.”
   Ante, at 9. This claim is entirely irrelevant. The majority operates on the
   ungrounded assumption that owning or toting a weapon are prerequisites for
   possessing it. The majority’s understanding of possession is squarely
   foreclosed by our test for possession—which requires a mere “temporal and
   spatial relation” between the gun and the defendant. See Cisneros-Gutierrez,
   517 F.3d at 764–65.
          Second, the majority claims Sincleair was at Wood’s home only for a
   “social gathering.” Ante, at 10. Sincleair did try to rebut the PSR’s evidence
   by stating in an objection that he and Ilczyszyn showed up to Wood’s house
   for a social gathering and not for a drug deal. But he offered no evidence to
   that effect, so the district court was permitted to “disregard his unsworn
   assertions.” United States v. King, 773 F.3d 48, 54 (5th Cir. 2014). And the
   court did precisely that when it adopted the PSR.
          Finally, the majority claims that (3) “the only drug transaction that is
   documented in the PSR occurred in Wood’s home between Ilczyszyn and
   Wood,” (4) “[t]here is . . . no evidence that Sincleair promoted or assisted in
   the [Ilczyszyn-Wood] sale in any way,” and (5) “there is no evidence of any
   temporal proximity between Sincleair’s sale [to Ilczyszyn] and the presence
   of the weapon.” Ante, at 10.
          These last claims all center on the idea that Sincleair may not have
   been involved enough in the Ilczyszyn-Wood transaction to warrant the
   sentence enhancement. But the PSR specifically said Sincleair was
   Ilczyszyn’s methamphetamine supplier, and that Sincleair showed up at
   Wood’s home so he could be there for the Ilczyszyn-Wood deal. A drug supplier
   has an obvious interest in the distribution of his product. And in any event, I
   repeat that our court requires only a “temporal and spatial relation” among




                                         13
Case: 20-10495     Document: 00516072752            Page: 14   Date Filed: 10/28/2021




                                     No. 20-10495


   the weapon, the drug deal, and the defendant—and there simply is no
   requirement that the defendant himself be the buyer or the seller. See
   Cisneros-Gutierrez, 517 F.3d at 764–65. The majority offers neither
   explanation nor justification for its rejection of our precedents.
          I respectfully dissent.




                                          14